
	

113 S668 : To designate the facility of the United States Postal Service located at 14 Main Street in Brockport, New York, as the Staff Sergeant Nicholas J. Reid Post Office Building.
U.S. Senate
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IC
		113th CONGRESS
		1st Session
		S. 668
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			August 2, 2013
			Referred to the Committee on Oversight and Government
			 Reform
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 14 Main Street in Brockport, New York, as the
		  Staff Sergeant Nicholas J. Reid Post Office
		  Building.
	
	
		1.Staff Sergeant Nicholas J. Reid Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 14 Main Street in Brockport, New York, shall be known and
			 designated as the Staff Sergeant Nicholas J. Reid Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Staff
			 Sergeant Nicholas J. Reid Post Office Building.
			
	
		
			Passed the Senate
			 August 1, 2013.
			Nancy Erickson,
			Secretary
		
	
